In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Aldrich, J.), dated February 16,1981, which dismissed the petition. Judgment affirmed, without costs or disbursements. While we agree with petitioner that he was entitled to credit for prior time served on his 1969 conviction as against the minimum sentence imposed on a 1978 conviction, the record reflects that the Parole Board properly accorded him such credit in granting him parole release hearings in January, 1979 and October, 1980. At such hearings the board members properly considered petitioner’s entire prior record including his recent offenses and the sentences imposed and time actually served on them. Nothing more was required. Hopkins, J.P., Rabin, Cohalan and O’Connor, JJ., concur.